DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malan (US 2016/0289016 A1).

Regarding claim 1, Malan discloses a method for classifying a potentially unauthorized user as an authorized user, the method comprising:
receiving, at a first time, a first resource access request from a first computing device that is situated at a first location (Fig. 3, para. 64, the previous access request from a device has been authenticated is received and stored, hence the previous access request refers as the first resource access request);
receiving, at a second time, a second resource access request from a second computing device that is situated at a second location, wherein the second computing device is different from the first computing device (Fig. 3, para. 63-64, the current authentication access request is received and the location and timing of access information are compared previous access information);

determining that the potentially unauthorized access is deemed as an authorized access by using configuration and activity information that corresponds to the potentially unauthorized user (Fig. 3, el. 312, para. 66-67).

Regarding claim 2, Malan discloses wherein the determining that the potentially unauthorized access is deemed as an authorized access further comprises: applying the configuration and activity information that corresponds to the potentially unauthorized user to a predictive model to determine a user verification result; and authorizing the second resource access request based on the user verification result (para. 35-36, para. 65-66,  user’s name and password, geolocation, and timing access data, travel time, and device finger prints are used to authenticate).

Regarding claim 3, Malan discloses generating at least one feature vector from the configuration and activity information; applying the at least one feature vector to the predictive model to determine a user verification probability; and evaluating the user verification probability to determine the user verification result (Fig. 2, the probability curve graph).

Regarding claim 4, Malan discloses wherein the user verification probability is evaluated subject to one or more verification rules (Fig. 2, para. 55-58).



Regarding claim 6, Malan discloses wherein the predictive model is established based at least in part on a set of configuration and activity fingerprints, the set of configuration and activity fingerprints corresponding to a set of historical resource access requests (para. 63-67).

Regarding claim 7, Malan discloses wherein the predictive model is established based at least in part on one or more feature vectors, the one or more feature vectors being generated from one or more configuration features associated with the set of configuration and activity fingerprints (para. 63-67).

Regarding claim 8, Malan discloses wherein the configuration and activity information describes at least one of, a browser type, a browser version, one or more browser extensions, a user device identifier, a user device type, a user device operating system, an IP address, an application name, an application identifier, or an application URL (para. 62-63).

Regarding claim 9, Malan discloses wherein the second resource access request is received from one of a plurality of user devices and over one of a plurality of resource access methods (para. 63-67, Fig. 3).

Regarding claim 10, Malan discloses issuing an access grant or issuing an alert (Fig. 3, el. 312). 

Regarding claim 11, the instant claim is met by the rejection of claim 1.

Regarding claim 13, the instant claim is met by the rejection of claim 3.
Regarding claim 14, the instant claim is met by the rejection of claim 4.
Regarding claim 15, the instant claim is met by the rejection of claim 5.
Regarding claim 16, the instant claim is met by the rejection of claim 6.
Regarding claim 17, the instant claim is met by the rejection of claim 7.
Regarding claim 18, the instant claim is met by the rejection of claim 8.
Regarding claim 19, the instant claim is met by the rejection of claim 1.
Regarding claim 20, the instant claim is met by the rejection of claim 2.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CAI Y CHEN/Primary Examiner, Art Unit 2425